


EXHIBIT 10.2







CONVERTIBLE PROMISSORY NOTE

Effective Date: __________, 2015



U.S. $110,000.00




FOR VALUE RECEIVED, REJUVEL BIO-SCIENCES, INC., a Florida corporation
(“Borrower”), promises to pay to ST. GEORGE INVESTMENTS LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $110,000.00 and any
interest, fees, charges, and late fees on the date that is twelve (12) months
after the Purchase Price Date (as defined below) (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance at the rate of eight percent (8%) per annum from the
Purchase Price Date until the same is paid in full. This Convertible Promissory
Note (this “Note”) is issued and made effective as of _____, 2015 (the
“Effective Date”). This Note is issued pursuant to that certain Securities
Purchase Agreement dated _________, 2015, as the same may be amended from time
to time, by and between Borrower and Lender (the “Purchase Agreement”). All
interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.

This Note carries an OID of $5,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrant (as defined in the Purchase
Agreement) shall be $100,000.00 (the “Purchase Price”), computed as follows:
$110,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Purchase Price shall be payable by Lender by wire transfer
of immediately available funds.

1.

Payment; Prepayment. All payments owing hereunder shall be in lawful money of
the United States of America or Conversion Shares (as defined below), as
provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Conversion Notice (as defined
below) from Lender where the applicable Conversion Shares have not yet been
delivered and so long as no Event of Default has occurred since the Effective
Date (whether declared by Lender or undeclared), then Borrower shall have the
right, exercisable on not less than five (5) Trading Days prior written notice
to Lender to prepay the Outstanding Balance of this Note, in full, in accordance
with this Section 1. Any notice of prepayment hereunder (an “Optional Prepayment
Notice”) shall be delivered to Lender at its registered address and shall state:
(i) that Borrower is exercising its right to prepay this Note, and (ii) the date
of prepayment, which shall be not less than five (5) Trading Days from the date
of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of Lender as may be
specified by Lender in writing to Borrower. If Borrower exercises its right to
prepay this Note, Borrower shall make payment to Lender of an amount in cash
equal to 125% multiplied by the then Outstanding Balance of this Note (the
“Optional Prepayment Amount”). In the event Borrower delivers the Optional
Prepayment Amount to Lender prior to the Optional Prepayment Date or without
delivering an Optional Prepayment Notice to Lender as set forth herein without
Lender’s prior written consent, the Optional Prepayment Amount shall not be
deemed to have been paid to Lender until the Optional Prepayment Date. Moreover,
in such event the Optional Prepayment Liquidated Damages Amount will
automatically be added to the Outstanding Balance of this Note on the day
Borrower delivers the Optional Prepayment Amount to Lender. In the event
Borrower delivers the Optional Prepayment Amount without an Optional Prepayment
Notice, then the Optional Prepayment Date will be deemed to be the date that is
five (5) Trading Days from the date that the Optional Prepayment Amount was
delivered to Lender. In addition, if Borrower delivers an Optional Prepayment
Notice and fails to pay the Optional Prepayment Amount due to Lender within two
(2)





--------------------------------------------------------------------------------

Trading Days following the Optional Prepayment Date, Borrower shall forever
forfeit its right to prepay this Note.

2.

Security. This Note is unsecured.

3.

Conversion.

3.1.

Conversion Price. Subject to the adjustments set forth herein, the conversion
price (the “Conversion Price”) for each Conversion (as defined below) shall be
equal to the product of 62% (the “Conversion Factor”) multiplied by the lowest
intra-day trade price for the Common Stock (as defined below) in the twenty (20)
Trading Days immediately preceding the applicable Conversion. Additionally, if
at any time after the Effective Date, Borrower is not DWAC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. If at any time after the Effective Date, the Conversion
Shares are not DTC Eligible, then the then-current Conversion Factor will
automatically be reduced by an additional 5% for all future Conversions.
Finally, in addition to the Default Effect, if any Major Default occurs after
the Effective Date, the Conversion Factor shall automatically be reduced for all
future Conversions by an additional 5% for each of the first three (3) Major
Defaults that occur after the Effective Date (for the avoidance of doubt, each
occurrence of any Major Default shall be deemed to be a separate occurrence for
purposes of the foregoing reductions in Conversion Factor, even if the same
Major Default occurs three (3) separate times). For example, the first time
Borrower is not DWAC Eligible, the Conversion Factor for future Conversions
thereafter will be reduced from 62% to 57% for purposes of this example.
Following such event, the first time the Conversion Shares are no longer DTC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 57% to 52% for purposes of this example. If, thereafter, there are
three (3) separate occurrences of a Major Default pursuant to Section 4.1(a),
then for purposes of this example the Conversion Factor would be reduced by 5%
for the first such occurrence, and so on for each of the second and third
occurrences of such Major Default.

3.2.

Conversions. Lender has the right at any time after the Purchase Price Date
until the Outstanding Balance has been paid in full, including without
limitation until any Optional Prepayment Date (even if Lender has received an
Optional Prepayment Notice), at its election, to convert (each instance of
conversion is referred to herein as a “Conversion”) all or any part of the
Outstanding Balance into shares (“Conversion Shares”) of fully paid and
non-assessable common stock, $0.001 par value per share (“Common Stock”), of
Borrower as per the following conversion formula: the number of Conversion
Shares equals the amount being converted (the “Conversion Amount”) divided by
the Conversion Price. Conversion notices in the form attached hereto as Exhibit
A (each, a “Conversion Notice”) may be effectively delivered to Borrower by any
method of Lender’s choice (including but not limited to facsimile, email, mail,
overnight courier, or personal delivery), and all Conversions shall be cashless
and not require further payment from Lender. Borrower shall deliver the
Conversion Shares from any Conversion to Lender in accordance with Section 8
below.

4.

Defaults and Remedies.

4.1.

Defaults. The following are events of default under this Note (each, an “Event
of Default”): 1) Borrower shall fail to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; or 2) Borrower
shall fail to deliver any Conversion Shares in accordance with the terms hereof;
or 3) a receiver, trustee or other similar official shall be appointed over
Borrower or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; or 4) Borrower shall become insolvent or generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any; or 5) Borrower shall make a general
assignment for the benefit of creditors; or 6) Borrower shall file a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or 7) an involuntary proceeding shall be commenced or filed against
Borrower; or





2







--------------------------------------------------------------------------------

8) Borrower shall default or otherwise fail to observe or perform any covenant,
obligation, condition or agreement of Borrower contained herein or in any other
Transaction Document (as defined in the Purchase Agreement), other than those
specifically set forth in this Section 4.1 and Section 4 of the Purchase
Agreement; or a) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; or b) the occurrence of a Fundamental Transaction without Lender’s
prior written consent; or c) Borrower shall fail to maintain the Share Reserve
as required under the Purchase Agreement; or d) Borrower effectuates a reverse
split of its Common Stock without twenty (20) Trading Days prior written notice
to Lender; or e) any money judgment, writ or similar process shall be entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $100,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; or f) Borrower shall fail to deliver to Lender original signature
pages to all Transaction Documents within five (5) Trading Days of the Purchase
Price Date; or g) Borrower shall fail to be DWAC Eligible; or h) Borrower shall
fail to observe or perform any covenant set forth in Section 4 of the Purchase
Agreement.

4.2.

Remedies. Upon the occurrence of any Event of Default, Borrower shall within one
(1) Trading Day deliver written notice thereof via facsimile, email or reputable
overnight courier (with next day delivery specified) (an “Event of Default
Notice”) to Lender. At any time and from time to time after the earlier of
Lender’s receipt of an Event of Default Notice and Lender becoming aware of the
occurrence of any Event of Default, Lender may accelerate this Note by written
notice to Borrower, with the Outstanding Balance becoming immediately due and
payable in cash at the Mandatory Default Amount. Notwithstanding the foregoing,
at any time following the occurrence of any Event of Default, Lender may, at its
option, elect to increase the Outstanding Balance by applying the Default Effect
(subject to the limitation set forth below) via written notice to Borrower
without accelerating the Outstanding Balance, in which event the Outstanding
Balance shall be increased as of the date of the occurrence of the applicable
Event of Default pursuant to the Default Effect, but the Outstanding Balance
shall not be immediately due and payable unless so declared by Lender (for the
avoidance of doubt, if Lender elects to apply the Default Effect pursuant to
this sentence, it shall reserve the right to declare the Outstanding Balance
immediately due and payable at any time and no such election by Lender shall be
deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (c), (d), (e), (f) or (g) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law (“Default
Interest”). Additionally, following the occurrence of any Event of Default,
Borrower may, at its option, pay any Conversion in cash instead of Conversion
Shares by paying to Lender on or before the applicable Delivery Date (as defined
below) a cash amount equal to the number of Conversion Shares set forth in the
applicable Conversion Notice multiplied by the highest intra-day trading price
of the Common Stock that occurs during the period beginning on the date the
applicable Event of Default occurred and ending on the date of the applicable
Conversion Notice. In connection with acceleration described herein, Lender need
not provide, and Borrower hereby waives, any presentment, demand, protest or
other notice of any kind, and Lender may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Lender at any time prior to payment hereunder and
Lender shall have all rights as a holder of the Note until such time, if any, as
Lender receives full payment pursuant to this Section 4.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without





3







--------------------------------------------------------------------------------

limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

4.3.

Cross Default. A breach or default by Borrower of any covenant or other term or
condition contained in any Other Agreements shall, at the option of Lender, be
considered an Event of Default under this Note, in which event Lender shall be
entitled (but in no event required) to apply all rights and remedies of Lender
under the terms of this Note.

5.

Unconditional Obligation; No Offset. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make the payments or Conversions called for herein in
accordance with the terms of this Note.

6.

Waiver. No waiver of any provision of this Note shall be effective unless it is
in the form of a writing signed by the party granting the waiver. No waiver of
any provision or consent to any prohibited action shall constitute a waiver of
any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

7.

Rights Upon Issuance of Securities.

7.1.

Subsequent Equity Sales. Except with respect to Excluded Securities, if Borrower
or any subsidiary thereof, as applicable, at any time this Note is outstanding,
shall sell, issue or grant any Common Stock, option to purchase Common Stock,
right to reprice, preferred shares convertible into Common Stock, or debt,
warrants, options or other instruments or securities to Lender or any third
party which are convertible into or exercisable for shares of Common Stock
(collectively, the “Equity Securities”), at an effective price per share less
than the then effective Conversion Price (such issuance is referred to herein as
a “Dilutive Issuance”), then, the Conversion Price shall be automatically
reduced and only reduced to equal such lower effective price per share. If the
holder of any Equity Securities so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options, or rights
per share which are issued in connection with such Dilutive Issuance, be
entitled to receive shares of Common Stock at an effective price per share that
is less than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on the date of such Dilutive
Issuance, and the then effective Conversion Price shall be reduced and only
reduced to equal such lower effective price per share. Such adjustments
described above to the Conversion Price shall be permanent (subject to
additional adjustments under this section), and shall be made whenever such
Equity Securities are issued. Borrower shall notify Lender, in writing, no later
than the Trading Day following the issuance of any Equity Securities subject to
this Section 7.1, indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price, or other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not Borrower provides a Dilutive Issuance Notice pursuant to this
Section 7.1, upon the occurrence of any Dilutive Issuance, on the date of such
Dilutive Issuance the Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Borrower or Lender accurately
refers to such lower effective price per share in any Conversion Notice.

7.2.

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision





4







--------------------------------------------------------------------------------

hereof, if Borrower at any time on or after the Effective Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7.2 shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7.2 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

7.3.

Other Events. In the event that Borrower (or any subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect Lender from dilution or if any event
occurs of the type contemplated by the provisions of this Section 7 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then Borrower’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of Lender, provided that no such adjustment pursuant to
this Section 7.3 will increase the Conversion Price as otherwise determined
pursuant to this Section 7, provided further that if Lender does not accept such
adjustments as appropriately protecting its interests hereunder against such
dilution, then Borrower’s board of directors and Lender shall agree, in good
faith, upon an independent investment bank of nationally recognized standing to
make such appropriate adjustments, whose determination shall be final and
binding and whose fees and expenses shall be borne by Borrower.

8.

Method of Conversion Share Delivery. On or before the close of business on the
third (3rd) Trading Day following the date of delivery of a Conversion Notice
(the “Delivery Date”), Borrower shall, provided it is DWAC Eligible at such
time, deliver or cause its transfer agent to deliver the applicable Conversion
Shares electronically via DWAC to the account designated by Lender in the
applicable Conversion Notice. If Borrower is not DWAC Eligible, it shall deliver
to Lender or its broker (as designated in the Conversion Notice), via reputable
overnight courier, a certificate representing the number of shares of Common
Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above.

9.

Conversion Delays. If Borrower fails to deliver Conversion Shares in accordance
with the timeframe stated in Section 8, Lender, at any time prior to selling all
of those Conversion Shares, may rescind in whole or in part that particular
Conversion attributable to the unsold Conversion Shares, with a corresponding
increase to the Outstanding Balance (any returned amount will tack back to the
Purchase Price Date for purposes of determining the holding period under Rule
144 under the Securities Act of 1933, as amended (“Rule 144”)). In addition, for
each Conversion, in the event that Conversion Shares are not delivered by the
fourth Trading Day (inclusive of the day of the Conversion), a late fee equal to
the greater of (a) $500.00 and (b) 2% of the applicable Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Conversion shall not exceed 200% of the
applicable Conversion Share Value) will be assessed for each day after the third
Trading Day (inclusive of the day of the Conversion) until Conversion Share
delivery is made; and such late fee will be added to the Outstanding Balance
(such fees, the “Conversion Delay Late Fees”). For illustration purposes only,
if Lender delivers a Conversion Notice to Borrower pursuant to which Borrower is
required to deliver 100,000 Conversion Shares to Lender and on the Delivery Date
such Conversion Shares have a Conversion Share Value of $20,000.00 (assuming a
Closing Trade Price on the Delivery Date of $0.20 per share of Common Stock),
then in such event a Conversion Delay Late Fee in the amount of $500.00 per day
(the greater of $500.00 per day and $20,000.00 multiplied by 2%, which is
$400.00) would be added to the Outstanding Balance of the Note until such
Conversion Shares are delivered to Lender. For purposes of this example, if the
Conversion Shares are delivered to Lender twenty (20) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be





5







--------------------------------------------------------------------------------

added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Conversion Shares are delivered to Lender one hundred
(100) days after the applicable Delivery Date, the total Conversion Delay Late
Fees that would be added to the Outstanding Balance would be $40,000.00 (100
days multiplied by $500.00 per day, but capped at 200% of the Conversion Share
Value).

10.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, if at any time Lender shall or would be
issued shares of Common Stock under any of the Transaction Documents, but such
issuance would cause Lender (together with its affiliates) to beneficially own a
number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (including for such purpose the shares of Common Stock
issuable upon such issuance) (the “Maximum Percentage”), then Borrower must not
issue to Lender shares of Common Stock which would exceed the Maximum
Percentage. For purposes of this section, beneficial ownership of Common Stock
will be determined pursuant to Section 13(d) of the 1934 Act. The shares of
Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

11.

Payment of Collection Costs. If this Note is placed in the hands of an attorney
for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

12.

Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.

13.

Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The provisions set forth in the Purchase Agreement to determine the proper venue
for any disputes are incorporated herein by this reference.

14.

Resolution of Disputes.

14.1.

Arbitration of Disputes. By its acceptance of this Note, each party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement.





6







--------------------------------------------------------------------------------



14.2.

Calculation Disputes. Notwithstanding the Arbitration Provisions, in the case of
a dispute as to any Calculation (as defined in the Purchase Agreement), such
dispute will be resolved in the manner set forth in the Purchase Agreement.

15.

Cancellation. After repayment or conversion of the entire Outstanding Balance,
this Note shall be deemed paid in full, shall automatically be deemed canceled,
and shall not be reissued.

16.

Amendments. The prior written consent of both parties hereto shall be required
for any change or amendment to this Note.

17.

Assignments. Borrower may not assign this Note without the prior written consent
of Lender. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by Lender without the
consent of Borrower.

18.

Time is of the Essence. Time is expressly made of the essence with respect to
each and every provision of this Note and the documents and instruments entered
into in connection herewith.

19.

Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

20.

Liquidated Damages. Lender and Borrower agree that in the event Borrower fails
to comply with any of the terms or provisions of this Note, Lender’s damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties’ inability to predict future interest rates, future share
prices, future trading volumes and other relevant factors. Accordingly, Lender
and Borrower agree that any fees, balance adjustments, Default Interest or other
charges assessed under this Note are not penalties but instead are intended by
the parties to be, and shall be deemed, liquidated damages (under Lender’s and
Borrower’s expectations that any such liquidated damages will tack back to the
Purchase Price Date for purposes of determining the holding period under Rule
144).

21.

Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND ALL
RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY
IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

[Remainder of page intentionally left blank; signature page follows]





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

BORROWER:

REJUVEL BIO-SCIENCES, INC.




By:________________________

Name:______________________

Title:_______________________




ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

ST. GEORGE INVESTMENTS LLC




By: Fife Trading, Inc., Manager







By:__________________

John M. Fife, President




















[Signature Page to Convertible Promissory Note]







--------------------------------------------------------------------------------







ATTACHMENT 1

DEFINITIONS




For purposes of this Note, the following terms shall have the following
meanings:

A1.

“Approved Stock Plan” means any stock option plan which has been approved by the
board of directors of Borrower and is in effect as of the Purchase Price Date,
pursuant to which Borrower’s securities may be issued to any employee, officer
or director for services provided to Borrower.

A2.

“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting the
relevant information regarding the Common Stock, a comparable reporting service
of national reputation selected by Lender and reasonably satisfactory to
Borrower).

A3.

“Deemed Issuance” means an issuance of Common Stock that shall be deemed to have
occurred on the latest possible permitted date pursuant to the terms hereof or
any applicable Warrant in the event Borrower fails to deliver Conversion Shares
as and when required pursuant to Section 8 of the Note or Warrant Shares (as
defined in the Purchase Agreement) as and when required pursuant to the Warrant.

A4.

“Default Effect” means multiplying the Outstanding Balance as of the date the
applicable Event of Default occurred by (a) 15% for each occurrence of any Major
Default, or (b) 5% for each occurrence of any Minor Default, and then adding the
resulting product to the Outstanding Balance as of the date the applicable Event
of Default occurred, with the sum of the foregoing then becoming the Outstanding
Balance under this Note as of the date the applicable Event of Default occurred;
provided that the Default Effect may only be applied three (3) times hereunder
with respect to Major Defaults and three (3) times hereunder with respect to
Minor Defaults; and provided further that the Default Effect shall not apply to
any Event of Default pursuant to Section 4.1(b) hereof.

A5.

“DTC” means the Depository Trust Company.

A6.

“DTC Eligible” means, with respect to the Common Stock, that such Common Stock
is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.

A7.

“DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer program.

A8.

“DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A9.

“DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC for
full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b) Borrower has been approved
(without revocation) by the DTC’s underwriting department, (c) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (d) the
Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower has
previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

A10.

“Excluded Securities” means any shares of Common Stock, options, or convertible
securities issued or issuable in connection with any Approved Stock Plan;
provided that the option term, exercise price or similar provisions of any
issuances pursuant to such Approved Stock Plan are not amended, modified or
changed on or after the Purchase Price Date.

A11.

“Fundamental Transaction” means that (a) (i) Borrower or any of its subsidiaries
shall, directly or indirectly, in one or more related transactions, consolidate
or merge with or into (whether or not Borrower or any of its subsidiaries is the
surviving corporation) any other person or entity, or (ii) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of its respective properties or assets to
any other person or entity, or (iii) Borrower or any of its subsidiaries shall,
directly or indirectly, in one or more related transactions, allow any other
person or entity to make a purchase, tender or exchange offer that is accepted
by the holders of more than 50% of the outstanding shares of voting stock of
Borrower (not including any shares of voting stock of Borrower held by the
person or persons making or party to, or associated or affiliated with the
persons or entities making or party to, such purchase, tender or exchange
offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting





Attachment 1 to Convertible Promissory Note, Page 1







--------------------------------------------------------------------------------







stock of Borrower (not including any shares of voting stock of Borrower held by
the other persons or entities making or party to, or associated or affiliated
with the other persons or entities making or party to, such stock or share
purchase agreement or other business combination), or (v) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
reorganize, recapitalize or reclassify the Common Stock, other than an increase
in the number of authorized shares of Borrower’s Common Stock, or (b) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the 1934 Act and the rules and regulations promulgated thereunder) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Borrower.

A12.

“Major Default” means any Event of Default occurring under Sections 4.1(a)
(payments), or 4.1(k) (Share Reserve), or 4.1(p) (breach of certain covenants)
of this Note.

A13.

“Mandatory Default Amount” means the greater of (a) the Outstanding Balance
divided by the Conversion Price on the date the Mandatory Default Amount is
demanded, multiplied by the VWAP on the date the Mandatory Default Amount is
demanded, or (b) the Outstanding Balance following the application of the
Default Effect.

A14.

“Market Capitalization” means the product equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower’s most recently filed Form 10-Q or Form 10-K.

A15.

“Minor Default” means any Event of Default that is not a Major Default.

A16.

“OID” means an original issue discount.

A17.

“Optional Prepayment Liquidated Damages Amount” means an amount equal to the
difference between (a) the product of (i) the number of shares of Common Stock
obtained by dividing (1) the applicable Optional Prepayment Amount by (2) the
Conversion Price as of the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price of the
Common Stock on the date Borrower delivered the applicable Optional Prepayment
Amount to Lender, and (b) the applicable Optional Prepayment Amount paid by
Borrower to Lender. For illustration purposes only, if the applicable Optional
Prepayment Amount were $50,000.00, the Conversion Price as of the date the
Optional Prepayment Amount was paid to Lender was equal to $0.75 per share of
Common Stock, and the Closing Trade Price of a share of Common Stock as of such
date was equal to $1.00, then the Optional Prepayment Liquidated Damages Amount
would equal $16,666.67 computed as follows: (a) $66,666.67 (calculated as (i)
(1) $50,000.00 divided by (2) $0.75 multiplied by (ii) $1.00) minus (b)
$50,000.00.

A18.

“Other Agreements” means, collectively, (a) all existing and future agreements
and instruments between, among or by Borrower (or an affiliate), on the one
hand, and Lender (or an affiliate), on the other hand, and (b) any financing
agreement or a material agreement that affects Borrower’s ongoing business
operations.

A19.

“Outstanding Balance” means as of any date of determination, the Purchase Price,
as reduced or increased, as the case may be, pursuant to the terms hereof for
payment, Conversion, offset, or otherwise, plus the OID, the Transaction Expense
Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

A20.

“Trading Day” means any day on which the Common Stock is traded or tradable for
any period on the Common Stock’s principal market, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.

A21.

“VWAP” means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.





Attachment 1 to Convertible Promissory Note, Page 2




 







 









 